Citation Nr: 0213518	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
typhus.  

[The issue of entitlement to service connection for a low 
back disability will be the subject of a subsequent Board 
decision.  ]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for a low back disability and for residuals of 
malaria.  The RO also declined to reopen the veteran's claim 
for service connection for typhus.  The veteran responded in 
January 1995 by filing a Notice of Disagreement, and a 
Statement of the Case was sent to him that same month.  He 
then filed a VA Form 9 in January 1995, perfecting his appeal 
of these issues.  The veteran did not request a personal 
hearing.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have a current disability which is 
due to or the result of an in-service malarial infection.  

3.  In a November 1969 rating decision, the veteran's claim 
for service connection for typhus fever was denied; the 
veteran did not appeal this decision.  

4.  The evidence submitted subsequent to the November 1969 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  

2.  The November 1969 rating decision which denied the 
veteran's claim for service connection for typhus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.203, 20.1103 (2001).  

3.  No new and material evidence has been received to warrant 
reopening the veteran's claim of entitlement to service 
connection for typhus.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the VCAA 
are applicable to the present appeal.  Pertinent regulations 
that implement the Act have also promulgated.  See 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the RO's August 2001 
letter to the veteran apprising him of the VCAA, the January 
1995 Statement of the Case, and the various Supplemental 
Statements of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported no private post-service medical treatment for 
his disabilities; thus, no such records have been requested 
by the RO.  The veteran has, however, received VA medical 
treatment, and these records have been obtained.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Hence, adjudication of the above-referenced issues is 
appropriate at this time, and the claims are ready to be 
considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II. Service connection - Residuals of malaria

The veteran seeks service connection for residuals of 
malaria.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Additionally, certain statutorily enumerated disorders, such 
as malaria, may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
As with all benefit claims, when an approximate balance 
exists between the positive and negative evidence regarding 
the matter at issue, the benefit of the doubt shall be 
granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002).  

For the reasons to be discussed below, service connection for 
residuals of malaria is not warranted.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for malaria.  However, in July 
1968, he was seen for several day's history of malaise, with 
intermittent fever and myalgia.  Meningitis and/or typhus 
were suspected, but viremia was eventually diagnosed.  The 
veteran's fever subsided after several days' hospitalization 
and bed rest, and he was returned to full duty.  A history of 
suspected typhus was noted on his October 1969 service 
separation medical history report; however, no mention was 
made or any indication given of a history of malaria.  

While the veteran has reported experiencing recurrent 
headaches and chills following service, he has reported no 
post-service medical treatment for his claimed residuals for 
malaria.  Additionally, he has presented no medical evidence 
confirming either that he incurred malaria during service, or 
that he has any current residuals of this disease.  In the 
absence of any competent medical evidence, the veteran has 
not established that he has a current disability which is due 
to or the result of an alleged in-service episode of malaria.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  

The veteran has himself suggested that he incurred malaria 
during active military service, and he continues to 
experience residuals thereof, including chills and headaches.  
However, as a layperson, the veteran is not qualified to 
offer medical opinion evidence which is binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the veteran's assertions are insufficient to support an award 
of service connection.  

In conclusion, in the absence of any medical evidence linking 
any current disability to the veteran's alleged episode of 
malaria during service, service connection for malaria must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  

III. New and material evidence - Typhus

The veteran seeks to reopen his claim for service connection 
for residuals of typhus.  This claim was last denied within a 
November 1969 rating decision, at which time the RO found no 
evidence of such a disability incurred during military 
service.  The veteran did not appeal, and this denial became 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulation as follows:  

(a)  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  [By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. § 3.156(a).]  

In Hodge v. West, it was noted that new and material evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  

When the veteran's service connection claim for typhus was 
first considered by the Board in 1969, the RO denied the 
claim based on a lack of evidence that such a disability was 
incurred in service.  His service medical records were of 
record at the time, and were in fact considered by the RO.  
Subsequent to the 1969 decision, the veteran has submitted 
both private and VA medical records, as well as his own 
contentions; however, for the reasons to be discussed below, 
none of this evidence is new and material, as defined by 
38 C.F.R. § 3.156.  

Considering first the various medical treatment records 
submitted by the veteran, these records are essentially 
silent on the question of the veteran's alleged typhus 
infection in service.  The sole exception is an August 1987 
VA physical therapy consultation sheet in which the veteran's 
prior medical history is noted to include "typhus fever 
while serving in Vietnam."  While this evidence is new, in 
that it was not of record at the time of the 1969 denial, and 
is not cumulative and redundant of evidence already 
considered, it is not material.  This is because this record 
is merely the transcription by a medical professional of the 
veteran's own self-reported medical history; there is no 
indication within the record that the physical therapist 
performed any independent medical examination to confirm a 
prior history of typhus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Thus, for these reasons, the 1987 
physical therapy consultation sheet is not material, and 
cannot be used to reopen the veteran's claim for service 
connection for typhus.  

The veteran has also offered his own contentions that he 
experienced typhus fever while in service; however, as a 
layperson, his opinions regarding medical diagnoses and 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own statement that he has current residuals of 
typhus, which was first incurred during military service in 
Vietnam, does not constitute new and material evidence.

In view of the foregoing, the evidence received subsequent to 
the RO's 1969 decision is not new and material for the 
purpose of reopening the veteran's claim for service 
connection for residuals of typhus.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

Service connection for residuals of malaria is denied.  

As new and material evidence has not been submitted, the 
veteran's application to reopen his claim for service 
connection for residuals of typhus is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

